Exhibit 10.8
CONSULTING AGREEMENT
          This Agreement dated this 30th day of June 2008, is executed by and
between MiddleBrook Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), located at 20425 Seneca Meadows Parkway, Germantown, MD 20876, and
Robert C. Low (“Consultant”), located at PO Box 547, Vienna, VA 22183-0547 (the
“Agreement”).
          WHEREAS, Consultant holds the position of Chief Financial Officer of
the Company and, in connection with an expected change in the Company’s
management, Consultant’s employment with the Company will terminate effective
with the closing of the EGI transaction;
          WHEREAS, in the event of such termination of employment, the Company
desires to obtain consulting services from Consultant commencing on the day
following the closing of the EGI transaction (the “Effective Date”), pursuant to
the terms and conditions set forth in this Agreement;
          WHEREAS, Consultant possesses the requisite skills, training and
experience to perform the services called for under this Agreement, and wishes
to perform the services based on the terms and conditions herein; and
          WHEREAS, based on the nature of the relationship that the parties
intend to establish, the Company hereby engages the Consultant as an independent
contractor.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
of the parties as herein contained, the parties hereto agree and contract as
follows:

1)   This Agreement shall be effective on the Effective Date. Other than as
contemplated by the immediately following proviso, this Agreement shall be of no
force or effect and neither party shall have any rights or obligations hereunder
until the Effective Date; provided, however, that (i) no party may terminate,
modify or amend this Agreement prior to the Effective Date unless in a writing
signed by the Company and Consultant, and (ii) the provisions of this
Paragraph 1, and any definitions in this Agreement, shall be effective upon
execution of this Agreement by the parties hereto. If the termination of
Consultant’s employment with the Company does not occur, this Agreement shall be
null and void and of no force or effect.   2)   The original term of this
Agreement shall be for 24-months commencing on the Effective Date. This
Agreement may be renewed for additional 12-month periods by mutual agreement of
the parties hereto.   3)   Commencing on the Effective Date, the Consultant
shall be available to provide such consulting services with respect to the
business of the Company as the Company reasonably requests. The consulting
services that may be requested of Consultant shall be of a nature that reflects
and is consistent with Consultant’s skills, experience, expertise and services
provided by Consultant to the Company prior to the Effective Date. The
Consultant shall

 



--------------------------------------------------------------------------------



 



    perform such services in a thorough, efficient, and workmanlike manner,
promptly and with due diligence and care, and in accordance with that standard
of care and skill ordinarily exercised by members of the profession performing
similar services. In addition, Consultant shall comply with all applicable
federal, state and local statutes, ordinances and regulations in the course of
performing such objectives.   4)   The Company enters in this Agreement based on
Consultant’s experience with the business of the Company and his demonstrated
ability to accomplish the objectives of such business. Consequently, the Company
will not provide Consultant with any training or instructions with respect to
the services to be provided hereunder. Similarly, Consultant is responsible for
providing any equipment, materials or supplies that Consultant determines are
necessary to accomplish the objectives.   5)   Consistent with the parties’
intent that the relationship created by this Agreement be that of service
recipient and independent contractor, Consultant shall retain the exclusive
right to control and direct all details of the services that Consultant performs
hereunder, including where, when and how the services are to be performed.
Consultant’s failure to accomplish the services by the applicable deadline,
however, shall constitute a material breach of this Agreement, unless the
Company agrees to an extended deadline.   6)   Other than with respect to the
changes to the Prior Employment Options pursuant to Paragraph 10, Consultant
shall not be eligible to participate in any benefit programs that the Company
now or hereafter maintains for its employees with respect to services performed
hereunder, and Consultant hereby waives any such right to participate in the
programs. This waiver of any right to participate in Company-sponsored employee
benefit programs represents a material component of the terms of compensation
agreed to by these parties and is not in any way conditioned on any
representation or assumption concerning status of Consultant with respect to the
Company as an employee or independent contractor.   7)   For all purposes,
including but not limited to the Federal Insurance Contributions Act (“FICA”),
the Social Security Act, the Federal Unemployment Tax Act (“FUTA”), income tax
withholding and any and all other federal, state and local laws, rules and
regulations, Consultant shall be treated as an independent contractor and not as
an employee with respect to the Company.   8)   Consultant acknowledges and
agrees that Consultant shall be responsible (as a self-employed individual) for
filing all tax returns, tax declarations and tax schedules, and for the payment
of all taxes required, when due, with respect to any and all compensation earned
by Consultant under this Agreement. The Company will neither pay nor withhold
any employment taxes with respect to the compensation it pays Consultant.
Rather, the Company will report the amounts it pays Consultant on IRS Forms
1099, to the extent required to do so under applicable Internal Revenue Code
provisions.   9)   Consultant’s fees for services provided under this Agreement
shall be Fifteen Hundred Dollars ($1,500) per day or Seven Hundred and Fifty
Dollars ($750) per half-day, plus reasonable travel expenses. The Company shall
have no obligation to pay a fee prior to receipt of an invoice from Consultant
requesting payment of the same. The Company will not reimburse Consultant for
any other expenses incurred in connection with the performance

2



--------------------------------------------------------------------------------



 



    of services hereunder unless otherwise agreed by the Company. For purposes
of satisfying Section 409A of the Internal Revenue Code of 1986, as amended, the
parties agree that any amount reimbursed hereunder for one calendar year shall
not affect the amounts reimbursed for other calendar years, and all
reimbursement payments, if any, shall in all events be made no later than the
end of the calendar year following the calendar year in which the applicable
expense is incurred.

10)   With respect to stock options (other than the Option) relating to shares
of the Company common stock which are held by Consultant on the Effective Date
(the “Prior Employment Options”), (i) Consultant’s obligations to provide
consulting services under this Agreement shall constitute continued “Service”
with the Company (as described in the Amended and Restated Middlebrook
Pharmaceuticals, Inc. Stock Incentive Plan and any applicable stock option
agreement) so that (i) such Prior Employment Options shall continue to vest
during the term of this Agreement (including any additional terms following the
original term), and (ii) the exercisability of such Prior Employment Options
shall be determined as if such Service continued until the expiration of the
term of this Agreement (including any additional terms following the original
term). In addition, with respect to any Prior Employment Options that are
incentive stock options (as defined in Section 422 of the Internal Revenue Code,
as amended) and that are exercised more than three (3) months from the effective
date of termination of Consultant’s employment with the Company, such Prior
Employment Options shall not be incentive stock options and instead be
nonqualified stock options.   11)   Subject to approval of the Company,
Consultant shall have the right to engage others to assist in the accomplishment
of the services described herein. Consultant shall be solely responsible for
(a) complying with all applicable employment and labor laws with respect to any
assistants it engages, (b) paying all compensation owed to such assistants, and
(b) paying, and/or withholding and remitting to the appropriate government
agency, any applicable employment taxes that might be owed with respect to such
compensation. Consultant also shall indemnify and hold the Company harmless
against any and all liabilities attributable to the obligations imposed on
Consultant under this Paragraph 11. This Paragraph 11 shall survive the
termination of this Agreement.   12)   The Consultant reserves the right to, and
intends to, perform services for others, so long as the performance of such
services does not interfere with the performance of services hereunder.   13)  
Consultant acknowledges and agrees that in the course of the performance of
services pursuant to this Agreement, Consultant will be given access to, or come
into possession of, confidential information of the Company, which information
includes trade secrets, proprietary data or other confidential information.
Consultant acknowledges and agrees that he will not use, duplicate or divulge to
others any such confidential information of the Company except in connection
with the performance of services under this Agreement. Consultant agrees and
covenants that Consultant shall not remove or copy any data, research,
memoranda, reports, records, documents, publications, journals, diaries,
computer programs, files, information contained in files, or other information
or material pertaining to the business, research, or technology of the Company
without the express written consent of the Company, which in all events shall be
considered to be the owner and possessor of all such

3



--------------------------------------------------------------------------------



 



    data, research, memoranda, reports, records, documents, publications,
journals, diaries, computer programs, files, information contained in files, or
other information or material. Consultant covenants and agrees that Consultant
shall in no way utilize any such information in Consultant’s possession for the
gain or advantage of Consultant (other than in Consultant’s performances of
services hereunder) and/or to the detriment of the Company. Upon a termination
of this Agreement, or at such earlier date as the Company may request,
Consultant shall deliver forthwith to the Company all such data, research,
memoranda, reports, records, documents, publications, journals, diaries,
computer programs, files, information contained in files, or other information
or material (including all extracts, abstracts, copies, or portions thereof)
which are then in Consultant’s possession or control. The obligations of this
Paragraph 13 shall survive the termination of this Agreement.

14)   (a) Consultant acknowledges and agrees that, as part of his engagement
with the Company, he may be expected to make new contributions of value to the
Company and agrees to promptly disclose to the Company any and all inventions,
discoveries, works of authorship, writings, computer software programs,
processes, formulas, improvements or revisions (collectively, “Works”), whether
subject to copyright, patent, registration or other protection as intellectual
property or not, which he may make, devise, conceive, create, design, invent,
develop or discover, either solely or jointly with another or others, during his
engagement by the Company, whether at the request or upon the suggestion of the
Company or otherwise, which (i) stem from his work for the Company; (ii) were
created using the Company facilities, equipment, or resources, the Company
personnel, or during any time he is performing services for the Company;
(iii) come about as a result of Consultant’s access to confidential,
proprietary, or trade secret information belonging to the Company; or
(iv) relate to, or are capable of use in connection with any business of the
Company, or any services, programs or products offered, used, sold or being
developed by the Company at the time he creates or develops such Works, of which
Consultant became aware through his consulting relationship with the Company or
otherwise through Consultant’s provision of services hereunder. Any and all of
the foregoing shall belong exclusively to the Company and, to the extent it is
copyrightable material, shall be deemed to be “Works Made for Hire,” and the
Company shall be deemed the author or creator thereof.

(b) Consultant shall assign to the Company, and hereby does so assign, all Works
disclosed, or required to be disclosed, in accordance with this Section and
assigns the right to obtain patents or copyright registrations on any and all
such Works in any or all countries in his name or otherwise.

15)   Upon the request of the Company, whether or not made during the period of
his engagement with the Company, Consultant shall assist the Company in any way
necessary, including, but not limited to executing documents, to accomplish the
following, in any or all countries, with respect to any and all Works disclosed,
or required to be disclosed, in accordance with Paragraph 14: (a) to perfect in
the Company all right, title and interest in and to the Work; (b) to file for
and/or obtain a patent or patents, copyright registration or copyright
registrations, trademark, trade name, domain name or similar registration, or
other means established for the protection of intellectual property on the Work,
in the United States or any

4



--------------------------------------------------------------------------------



 



    other country; and (c) to protect and enforce the Company’s rights in the
Work. The provisions of Paragraphs 13, 14 and 15 shall survive the termination
of this Agreement.   16)   In the case of a material breach of this Agreement by
one party, the other party shall have the right to terminate this Agreement
immediately by providing the breaching party with a notice of termination. The
termination shall be effective at the time the notice is received by the
breaching party.   17)   This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware. Any and all
disputes arising out of, relating to the performance of services contracted for
under, this Agreement, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, or any
successor thereto then prevailing. Such arbitration shall be final and binding
upon the parties, and shall be the sole and exclusive remedy of the parties with
respect to any dispute arising out of, relating to, or resulting from the
interpretation of the terms of this Agreement, or any breach thereof. The costs
of such arbitration shall be borne equally by the parties. Notwithstanding the
foregoing provisions of this Paragraph 18 to the contrary, matters in which an
equitable remedy or injunctive relief is sought by a party, shall not be
required to be submitted to arbitration, if the party seeking such remedy or
relief objects thereto, but instead shall be submitted to a court of law having
appropriate jurisdiction. This Paragraph 17 shall survive the termination of
this Agreement.   18)   This Agreement shall constitute the entire written
agreement between the parties, and shall supersede any and all agreements or
understandings in effect between the parties hereto; provided, however, that
this Agreement shall not affect in any way the rights and obligations of the
Company and Consultant under the Employment Agreement between the Company and
Consultant dated April 8, 2008. This Agreement may not be modified except by
written agreement executed by the parties hereto.   19)   Each provision of this
Agreement shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses herein. Moreover, if one or more of the provisions
contained in this Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable at law,
such provision or provisions shall be construed by the appropriate judicial body
by limiting or reducing such provision or provisions, so as to be enforceable to
the maximum extent comparable with the applicable law as such law shall then be.
  20)   No breach of any provision hereof can be waived unless in writing.
Waiver of any breach of any provision hereof shall not be deemed to be a waiver
of any other breach of the same, or any other provision.   21)   Any notice
required or permitted under this Agreement shall be in writing and shall be
deemed given upon the earlier of (a) when it is personally delivered, (b) three
(3) days after having been mailed by certified mail, postage prepaid, return
receipt requested or (c) two (2) days after having been sent by recognized
overnight delivery service, in all cases sent to the address first set forth
above, or to such other address as the person to whom notice is to be given may
have previously furnished to the other in writing in the manner set forth
herein.

[signatures on following page]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

              MIDDLEBROOK PHARMACEUTICALS, INC.   CONSULTANT
 
           
By:
Name:
Title:
  /s/ Wayne T. Hockmeyer
 
Wayne T. Hockmeyer
Chairman, Compensation Committee   /s/ Robert C. Low
 
Name: Robert C. Low
TIN: On FILE    

 